 
 
I 
108th CONGRESS
2d Session
H. R. 4738 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Meeks of New York (for himself, Mr. Israel, Ms. Lee, Mr. Towns, Ms. Eddie Bernice Johnson of Texas, Mr. Frank of Massachusetts, Mr. Nadler, Mr. Engel, Mr. Owens, Mr. Crowley, Mrs. Maloney, Mr. Bishop of Georgia, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide that a resident of a public housing project who performs community service shall receive priority consideration for participation in economic self-sufficiency programs sponsored by a public housing agency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Public Housing Community Service Incentive Act.  
2.Community service 
(a)Community serviceSection 12 of the United States Housing Act of 1937 (42 U.S.C. 1437j) is amended by striking subsection (c) and inserting the following new subsection: 
 
(c)Community service 
(1)In generalEach adult resident of a public housing project who performs 8 hours per month of community service (not including political activities) within the community in which that adult resides shall receive priority consideration for participation in any economic self-sufficiency programs sponsored by the public housing agency that administers the public housing project in which the adult resides. 
(2)Geographic locationCommunity service at a location not owned by the public housing agency shall qualify as community service for purposes of paragraph (1).  .  
 
